 

EXHIBIT 10.69

 

AMENDMENT NO. 4

SECOND AMENDED AND RESTATED BUSINESS LOAN AGREEMENT

 

This Amendment No. 4 to Second Amended and Restated Business Loan Agreement
dated as of May 14, 2003 (this “Amendment”) is executed with reference to the
Second Amended and Restated Business Loan Agreement dated as of June 24, 2002
(as amended from time to time, the “Loan Agreement”) between Bank of America,
N.A. (the “Bank”) and IMPCO Technologies, Inc. (the “Borrower”).

 

      The parties hereby agree to amend the Loan Agreement as follows:

 

1.    Defined Terms.  All initially capitalized terms used in this Amendment
without definition shall have the respective meanings assigned thereto in the
Loan Agreement.

 

2.    Waiver.  The Bank hereby waives the provisions of the covenants set forth
in Sections 11.3, 11.4 and 11.5 of the Loan Agreement as of the calendar month
ended April 30, 2003, only. This is a one time waiver only, and the Borrower
hereby agrees that it shall strictly comply with these sections as of May 31,
2003 and the last day of each subsequent calendar month.

 

3.    Modification.  Section 11.2 (b) of the Agreement is amended in its
entirety to read as follows:

 

      (b)  Within 30 days of each month’s end, the Borrower’s monthly financial
statements. These financial statements may be borrower prepared. The statements
shall be prepared on a consolidated and consolidating basis.

 

4.    Conditions Precedent.  The effectiveness of this Amendment shall be
conditioned upon receipt by the Bank of all of the following:

 

      a.    Counterparts of this Amendment executed by all parties hereto;

 

      b.    Payment of the Bank’s legal fees and expenses of its counsel,
including any outstanding invoices; and

 

          c.    Such other assurances, certificates, documents, consents or
opinions as the Bank reasonably may require.

 

5.    Fees and Expenses.  Borrower hereby agrees to reimburse the Bank for the
Bank’s reasonable costs and expenses (including reasonable attorney’s fees and
expenses) incurred in connection with the negotiation and drafting of this
Amendment and the transaction contemplated hereby together with any and all
other fees and expenses currently due and owing to the Bank. Each of the parties
hereto hereby agrees that the failure to satisfy the requirements of this
Section shall constitute an Event of Default under the Loan Agreement.

 

6.    Representations and Warranties.  The Borrower hereby represents and
warrants that no default under Section 13 of the Loan Agreement which is not
waived hereby has occurred and remains continuing.

 

-1-



--------------------------------------------------------------------------------

 

7.    Release.  As a material inducement to the Bank to enter into this
Amendment, the Borrower hereby fully releases and discharges forever Bank of
America, N.A., its subsidiaries and affiliated companies, and their respective
agents, employees, officers, directors, representatives, attorneys, successors
and assigns (hereafter referred to collectively as the “Released Parties”), and
each and all of them, from any and all liabilities, claims, actions, causes of
action, charges, complaints, obligations, costs, losses, damages, injuries,
attorneys’ fees, and other legal responsibilities, of any form whatsoever,
whether known or unknown, unforeseen, unanticipated, unsuspected or latent,
which either of them may have or hold, or have at any time heretofore have or
held, arising out of or relating to the Loan Agreement, or any document executed
in connection therewith (collectively, the “Loan Documents”), the transactions
contemplated thereby or the relationship of the parties hereto arising out of
the Loan Agreement or the Loan Documents prior to the effective date of this
Amendment. The Borrower (and by executing its consent hereto hereby expressly
waives all rights under Section 1542 of the California Civil Code, which reads
as follows:

 

“Section 1542. [Certain claims not affected by general release.] A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known to him
must have materially affected his settlement with the debtor.”

 

Borrower hereby agrees to indemnify and hold harmless each of the Released
Parties for and against any and all costs, losses or liability, whatsoever,
including reasonable attorneys’ fees arising out of the prosecution by Borrower
or its successors or assigns, of any action, claim or cause of actions released
pursuant to this Section.

 

8.    Counterparts.  This Amendment may be executed in counterparts in
accordance with Section 14.12 of the Loan Agreement.

 

9.    Confirmation.  In all other respects, the Loan Agreement is confirmed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above by their duly authorized representatives.

 

IMPCO TECHNOLOGIES, INC.

By:

 

/s/    TIMOTHY S. STONE        

--------------------------------------------------------------------------------

Title:

 

Acting Chief Financial Officer

 

BANK OF AMERICA, N.A.

By:

 

/s/    DAVID P. MAIORELLA        

--------------------------------------------------------------------------------

   

David P. Maiorella, Vice President

 

-2-